Citation Nr: 1534662	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  06-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri that denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for pancreatitis.

In October 2009, December 2010, September 2012 and August 2013, the Board remanded this case for further development. 

The Veteran requested and was scheduled for a Board hearing in September 2009; however, he failed to report to his scheduled hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  This hearing request, therefore, is also deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record in a March 2014} statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred pancreatitis in October 2002 as a result of an endoscopic retrograde cholangiopancreatography (ERCP) that was performed at a VA medical center (VAMC). 

In October 2009, the Board remanded the claim on appeal so that the Veteran's Social Security Administration (SSA) disability records could be obtained and so that ongoing treatment records could be obtained. These records are contained in the claims file and in Virtual VA.

In December 2010, the Board remanded the claim so that a copy of a January 2005 CT scan could be added to the claims file and so that the Veteran could be scheduled for a VA examination. The CT scan is contained in Virtual VA. The Veteran was scheduled for a VA examination in April 2011; however, he failed to report to the examination.

As noted in the September 2012 Board remand, the claims file contains numerous returned mailings and it is not clear whether notice of the VA examination was mailed to the proper address. In total, at the time of the September 2012 Board remand six different addresses were used to attempt to contact the Veteran.  As it was unclear if the Veteran received notice of his scheduled April 2011 VA examination, the Board remanded the claim in September 2012 so that he could be rescheduled for a VA examination.  Although the letter of notification of the VA examination (or memorandum noting telephone contact) are not contained in the virtual record, a VAMC generated listing showed that the Veteran cancelled a VA examination scheduled for April 2013.  At that time, the Veteran had made no indication that he would report for a scheduled VA examination.

Under 38 C.F.R. § 3.655 , when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In March 2014, the Veteran requested that he be scheduled for VA examinations in the Columbia, Missouri area because he had no means of transportation.  As this is an indication that the Veteran will appear for a scheduled VA examination, the Board will remand once again to have the examination scheduled.  As there is a lack of documentation in the record, regarding the cancellation and the notification of some of the prior examination, the VA should ensure that proper documentation is followed. 

Additionally, in the August 2013 remand, the Board directed the RO to forward the latest Supplemental Statement of the Case (SSOC) to the Veteran's most recent address of record, as a prior attempt to mail him the SSOC was sent to an older address of record.  The virtual record does not contain a copy of the SSOC letter that was sent to the Veteran's most recent address of record.  The only indication that the SSOC letter was sent is a sentence at the end of the appeal certification checklist that the SSOC was sent "to the correct address" and that the Veteran had not replied.   As this does not document which address was used, the Board finds that it is not in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the April 2013 SSOC to the Veteran's most recent address of record.  Ensure that a copy of the re-sent SSOC, with the address used noted, is added to the virtual record.

2.  Schedule the Veteran for an appropriate VA examination at the facility in Columbia, Missouri, to determine whether the Veteran developed a pancreatitis condition as the result of VA treatment, specifically as related to an October 2002 ERCP.  A copy of the notice to report for this examination must be associated with the claims file. 

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Access to the virtual record and a copy of this remand should be provided to the examiner, particularly the October 2002 VA treatment and consent records relating to the ERCP procedure, including all records of treatment relating to the procedure and any treatment for pancreatitis or any other abdominal complaints thereafter.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the virtual record, the examiner should provide the following opinions:

a) Does the Veteran have any chronic residuals as a result of his 2002 ERCP?  Specifically address the Veteran's claimed residual of pancreatitis.  If the Veteran's pancreatitis has resolved, indicate the date it resolved.  

b) If the Veteran has an additional disability as a result of VA treatment, to include the 2002 ERCP, then, is it at least as likely as not (a 50/50 probability or greater) that the Veteran's additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA through the treatment of the Veteran in 2002? 

c) And, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any pancreatitis was due to an event not reasonably foreseeable.

A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


